Case 5:18-cv-00235-MAD-ATB Document 117-4 Filed 02/03/21 Page 1 of 13




                Exhibit 2
 CaseCase
      5:18-cv-00235-MAD-ATB
          7:14-cv-00947-VB Document
                             Document
                                    119
                                      117-4
                                        FiledFiled
                                              07/20/16
                                                   02/03/21
                                                         PagePage
                                                              1 of 12
                                                                   2 of 13


        Case 7:13-cv-04866-VS Document 894 iJed 01/29/16 Page 98 of 109




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


 DEN1SEJFEandDANIELADLER,l Civil Action No I 3cv-4866 (VB)
 in their capacity as co-executors of Milton
 Adler’s estate, on behalf of themselves and all
 others similarly situated,

                               Plaintiffs,

                V.


 BANK OF AMERICA, NA.,

                             Defendant.


 DERECK WHITTENBURG and JACQUELINE                  Civil Action No. 14-cv-0947 (VB)
 WHTTTENBURG, on behalf of themselves arid
 all others similarly situated,

                              Plaintiffs,

               V.


 BANK OF AMERICA, N.A.,

                              Defendant.



                        IPQ34 ORDER AND JUDGMENT

       WHEREAS, this matter came befOre the Court for hearing on                   2016 (the

“Settlement Hearing”), on motion of plaintiffs itt the abovecaptioned actions (the “Actions”)

to, among other things, determine (i) whether the terms and conditions set forth in the

Stipulation and Agreement of Settlement dated as of January 29, 2016 (the “Settlement

Agreement”) and the settlement (the “Settlement”) embodied therein, are fair, reasonable, and

adequate and should be approved by the Court; (ii) whether a Judgment providing, among
 CaseCase
      5:18-cv-00235-MAD-ATB
          7:14-cv-00947-VB Document
                             Document
                                    119
                                      117-4
                                        FiledFiled
                                              07/20/16
                                                   02/03/21
                                                         PagePage
                                                              2 of 12
                                                                   3 of 13


       Case 7:13-cv-04866-VB Document 89-1 PiIed 01/29/16 Page 99 of 109




other things for the dismissal with prejudice of the Actions against the Defendant as provided

for in the Settlement Agreement, should be entered; and

       WHEREAS, the Court, in its Order entered           MctL       ,   2016 (the “Preliminary

                                                                                           as
Approval Order”) directed that (i) the Postcard Notice, substantially in the form attached
                                                                                  e       id,
Exhibit 2 to the Preliminary Approval Order, be mailed by first class mail, postag pre-pa
                                                                                     e Date”)
within forty-five (45) following entry of the Preliminary Approval Order (the “Notic
                                                                              forth in the
to all putative Class Members at the address of each such Class Member as set
                                                                        otherwise be
Class Members E-File provided by Bank of America or whose address could
                                                                              specified in the
identified through such reasonable efforts of the Settlement Administrator as
                                                                            in the form
Settlement Agreement; (ii) a Class Notice and Proof of Claim, substantially
                                                                               be posted within
attached as Exhibits 1 and 3, respectively, to the Preliminary Approval Order,
                                                                      Website, which
twenty (20) calendar days following the Notice Date on the Settlement
                                                                       within twenty (20)
Settlement Website the Settlement Administrator was directed to create

calendar days following the Notice Date; and
                                                                            the “Settlement
       WHEREAS, each of the Postcard Notice and Class Notice (collectively,
                                                                         a request to exclude
Notices”) advised putative Class Members of (a) the dates for filing (i)
                                                                       ent, Class Counsel’s
themselves from the proposed Class; (ii) any objections to the Sefflem
                                                                    entatives’ request for a
application for an award of Class Connsei Fees or the Class Repres
                                                                         of making each such
Service Award; and (iii) a Proof of Claim; and (b) the manner and method

filing or identified where such information could be obtained; and
                                                           Order as to notice were
       WHEREAS, the provisions of the Preliminary Approval

complied with; and
                          __________,




   CaseCase
        5:18-cv-00235-MAD-ATB
            7:14-cv-00947-VB Document
                               Document
                                      119
                                        117-4
                                          FiledFiled
                                                07/20/16
                                                     02/03/21
                                                           PagePage
                                                                3 of 12
                                                                     4 of 13


        Case 7:13-cv-04366V8           Document 89-1 Filed 01129/16 Page 100 of 109




         WHEREAS, on Jf1, 2016, the Class Representatives moved for final approval

 of the Settlement and for the award of a Service Award, as set forth in the Preliminary

 Approval Order; and

         WHEREAS, on                      2016, Class Counsel moved for an award of Class

 Counsel Fees, as set forth in the Preliminary Approval Order; and

        WHEREAS, a Settlement Hearing was duly held before this Court on
                                                                                         /
2016, at which time all interested persons and entities were afforded the opportunity to be

heard; and

        WHEREAS, this Court has considered all matters submitted to it at the Settlement

Hearing and all papers filed and proceedings had herein and otherwise being fully informed in

the premises and good cause appearing therefore;

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.     The Settlement Agreement is incorporated by reference in this Judgment as

though fully set forth herein. All capitalized terms used herein shall have the meanings set forth

in the Settlement Agreement.

        2.     The Court has jurisdiction over the subject matter of the Actions and over all

parties to the Actions, including all Class Members and the Settlement Administrator.

       3.      Pursuant to Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure, and

for the purposes of the Settlement only, the Actions are hereby finally certified as a class action

on behalf of all persons andlor entities who were the mortgagor party to a residential mortgage

on real property located in New York State serviced by Bank of America for which all

authorized principal, interest and all other amounts due or otherwise owed by law was

completely paid between July 12, 2010 and November 27, 2015, but Bank of America failed to
  CaseCase
       5:18-cv-00235-MAD-ATB
           7:14-cv-00947-VB Document
                              Document
                                     119
                                       117-4
                                         FiledFiled
                                               07/20/16
                                                    02/03/21
                                                          PagePage
                                                               4 of 12
                                                                    5 of 13

        Case :
             7
             3
             1 -cv-04866.V8 Document 89-1 Filed 01129/16 Page 101 of 109




 present a certificate of discharge or satisfaction of mortgage within 30 days to the recording

 officer of the county where the mortgage was recorded. Serviced means that Bank of America

acted as (a) the entity to which payments under the residential mortgage were required to be

made or (b) such entity’s personal representative, agent, successor or assign. Excluded from the

Class are: (i) individuals who are partners, associates, officers, directors, or employees of Bank

of America; (ii) all judges or magistrates of the United States or any state and their spouses; (iii)

all individuals who timely and properly request to be excluded from the class, i.e. opt out; (iv) all

persons who have previously released Bank of America from claims covered by this Settlement;

and (v) all persons who have already received payment from Bank of America for alleged

violation of New York Real Property Actions and Proceedings Law            § 1921 and/or New York
Real property Law § 275 with respect to a loan on a Mortgaged Property (unless that person is a

member of the Settlement Class by virtue of a different loan on his or her Mortgaged Property as

to which he or she has received no such payment).

        4.      The Court finds, for the purposes of the Settlement only, that the prerequisites for

a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

satisfied in that (a) the Class is sufficiently definite; (b) the number of Class Members is so

numerous that joinder of all members thereof is impracticable; (c) there are questions of law and

fact common to the Class; (d) the claims of the Class Representatives are typical of the claims of

the Class they seek to represent; (e) the Class Representatives and Class Counsel have arid will

fairly and adequately represent the interests of the Class; (f) plaintiffs’ interests do not conflict

with the interests of the Class Members in the maintenance of the Actions; (g) the questions of

law and fact common to the members of the Class predominate over any questions affecting only
       CaseCase
            5:18-cv-00235-MAD-ATB
                7:14-cv-00947-VB Document
                                   Document
                                          119
                                            117-4
                                              FiledFiled
                                                    07/20/16
                                                         02/03/21
                                                               PagePage
                                                                    5 of 12
                                                                         6 of 13


            Case 7:l3-cv-04866v8 Document 89-1 Filed 01/29116 Page 102 of 109




      individual members of the Class; and (h) a class action is superior to other available methods for

     the fair and efficient adjudication of the controversy.

             5,       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

     of the Settlement only, plaintiffs Denise Jaffe, Daniel Adler, Dereck Whittenburg and Jacqueline

     Whittenburg are certified as the Class Representatives, and D, Gregory Blankinship and Todd S.

     Garber of the law finn of Finkeistein, Blankinship, Frei-Pearson & Garber LLP are certified as

     Class Counsel.

             6.       The Actions are properly maintained as class actions pursuant to Federal Rule of

     Civil Procedure 23, and the Class Representatives and Class Counsel fairly and adequately have

     and will represent the interests of the Class.

             7.       Notice of the pendency of the Actions as a class action and of the proposed

     Settlement, as set forth in the Settlement Notices, was given to all Class Members who could be

     identified with reasonable effort, consistent with the terms of the Preliminary Approval Order.

     The form and method of noti’ing the Class of the pendency of the Actions as a class action and
                                                                                               the
     of the terms and conditions of the proposed Settlement met the requirements of Rule 23 of

     Federal Rules of Civil Procedure, due process, and any other applicable law in the United States.
                                                                                       assist in
     With Court approval, Epiq Class Action and Claims Solutions, Inc. was retained to
                                                                                    the Court’s
     disseminating Notice accordance with the terms of the Settlement Agreement and
                                                                                              of
     Order granting Preliminary Approval of the Settlement. It is apparent from the Affidavit
f.   c*t
                   submitted in connection with the Motion for Final Approval of Settlement, that the
                                                               i’

     Notice was properly implemented and effective. (Dkt. / E—J. Such notice
                                                                             constituted the

                                                                                         notice to all
     best notice practicable under the circumstances, and constituted due and sufficient

     persons and entities entitled thereto.
  CaseCase
       5:18-cv-00235-MAD-ATB
           7:14-cv-00947-VB Document
                              Document
                                     119
                                       117-4
                                         FiledFiled
                                               07/20/16
                                                    02/03/21
                                                          PagePage
                                                               6 of 12
                                                                    7 of 13

          Case 7
               :l3-cv04866\JB Document 894 Piled 01/29/16 Page 103 of 109




          8.      Pursuant to and in compliance with Rule 23 f the Federal Rules of Civil

Procedure, the Court hereby finds that due and adequate notice of these proceedings was directed

to all persons and entities who are Class Members, advising then of the Settlement and of their

right to exclude themselves from the Class, to submit a Proof of Claim for a Claim Payment and

to object to the Settlement, and a full and fair opportunity was accorded to all persons and

entities who are Class Members to be heard with respect to the foregoing matters. Thus, it is

hereby determined that all Class Members who did not timely and properly elect to exchde

themselves by written communication postmarked or otherwise delivered on or before the date

set forth in the Preliminary Approval Order and the Settlement Notices are bound by this Order

and Judgment.

          9.      This Court finds that the persons and entities identified on the list filed under seal

at Dkt.   —     timely filed a properly completed written request to exclude themselves from the

Class, pursuant to the procedures set forth in the Preliminary Approval Order. Accordingly, all

such persons and entities are hereby excluded from the Class, shall not be bound by the terms of

this Order and Judgment and shall not be entitled to the receipt of any Claim Payment.

          10.    As a result of the Settlement Agreement, Class Members receive significant cash

consideration. Based upon their investigation and pretrial discovery, Plaintiffs and Class Counsel

have concluded that the terms and conditions of the Settlement and this Agreement are fair,

reasonable and adequate after considering (i) the cash consideration that Class Members will

receive from the Settlement, and (ii) the attendant risks of litigation, including in particular the

risks of establishing liability and certifring the Class for trial purposes, In addition, Defendant
                                                                                          runs
will pay all costs of notice and administration. The period for submission of claim forms

an            f. &       ( c(          (o 31        4-
                                                 i3(v%6)
                                                                    oLZc/

c_Le-c               (c4jz1                  0
  CaseCase
       5:18-cv-00235-MAD-ATB
           7:14-cv-00947-VB Document
                              Document
                                     119
                                       117-4
                                         FiledFiled
                                               07/20/16
                                                    02/03/21
                                                          PagePage
                                                               7 of 12
                                                                    8 of 13


        Case 7:13-cv-04866..VB Document 89-1 Filed 01129/16 Page 104 of 109




         11.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

 approves the Settlement as set forth in the Settlement Agreement, and finds that Settlement,

 including but not limited to the terms of the Settlement Agreement governing the Claim

Payments to be paid to Authorized Claimants and the procedures for submission of Proof of

Claims, the review and determination of the validity of such Proof of Claims and the distribution

of Claim Payments to Authorized Claimants, is, in all respects, fair, reasonable, and adequate,

and in the best interests of the Class Members, including the Class Representatives. This Court

further finds that the Settlement set forth in the Settlement Agreement is the result of arm’s

length negotiations between experienced counsel representing the interests of the Settling Parties,

and that it was negotiated with the assistance of an experienced, independent mediator. After

consideration of all relevant factors, the Court finds that the Settlement Agreement is not the

product offraud or over-reaching by, or collusion between, the negotiating parties, and taken as a

rhole, the proposed Settlement is fair, reasonable and adequate. Accordingly, the Settlement

embodied in the Settlement Agreement is hereby approved in all respects and shall be

consummated in accordance with the terms and provisions of the Settlement Agreement.

        12.    The Actions and all claims asserted therein are dismissed with prejudice and

without costs, as such costs are identified in 28 U.S.C.   § 1920.
        l3     Upon the Effective Date, each Class Representative and Settlement Class

Member, on behalf of themselves, and each of their respective heirs, estates, executors, trustees,

guardians, wards, next friends, joint tenants, tenants-in-common, administrators, beneficiaries,

predecessors, successors and assigns, and any other person claiming by, through or on behalf of

them, shall be deemed by operation of law (a) to have released, waived, discharged and

dismissed each and every of the Settled Claims against the Released Parties; (b) shall forever be
  CaseCase
       5:18-cv-00235-MAD-ATB
           7:14-cv-00947-VB Document
                              Document
                                     119
                                       117-4
                                         FiledFiled
                                               07/20/16
                                                    02/03/21
                                                          PagePage
                                                               8 of 12
                                                                    9 of 13


       Case 7:l3-cv-04866-VB Document 89-1 IZiled 01/29/16 Page 105 of 109




enjoined from commencing, instituting or prosecuting any or all of the Settled Claims against

any of the Released Parties; and (c) shall not institute, continue, maintain or assert, either directly

or indirectly, whether in the United States or elsewhete, on their own behalf or on behalf of any

class or any other person, any action. suit. cause of action, claim or demand against any person

or entity who may claim any form of contribution or indemnity from any of the Released Parties

in respect of any Settled Claim.

        14.     Upon the Effective Date, each of the Plaintiffs, individually and on behalf of their

respective heirs, executors, trustees, administrators, beneficiaries, and assigns, and any other

person claiming by, through or on behalf of them, (a) shall be deemed by operation of law to

have released, waived, discharged and dismissed each and every of the Plaintiffs’ Settled Claims

against Bank of America; (b) shall forever be enjoined from commencing, instituting or

prosecuting any or all of the Plaintiffs’ Settled Claims against Bank of America; and (c) shall not

institute, continue, maintain or assert, either directly or indirectly, whether in the United States or

elsewhere, on their own behalf or on behalf of any class or any other person, any action, suit,

cause of action, claim or demand against any person or entity who may claim any form of

contribution or indemnity from Bank of America in respect of any Plaintiffs’ Settled Claim.

        15.     Class Counsel is hereby awarded Class Counsel Fees of $l,5O0,00000, and costs

in the amount of $20,00000, which sums the Court finds to be fair and reasonable, In making

this award, the Court has considered and found that:

        (a)     The Class Notice advised that Class Counsel would move for an award of Class

Counsel Fees of up to $1,500,000.00 and costs of up $20,000.00, which the Defendant would not

challenge, and no objections were filed against the terms of the proposed Settlement or the

ceiling on the award of Class Counsel Fees disclosed in the Class Notice;
  CaseCase
      5:18-cv-00235-MAD-ATB
           7:14-cv-00947-VB Document
                             Document119
                                       117-4
                                          FiledFiled
                                                07/20/16
                                                     02/03/21
                                                           Page
                                                              Page
                                                                9 of 10
                                                                     12 of 13


        Case c
             3
             :
             7      l Document 89-i. Filed 01129/16 Page 106 of 109
               v-04866-VB




         (b)     The Actions involve complex factual and legal issues, were actively prosecuted

 and, in the absence of the Settlement, would involve further lengthy proceedings with uncertain

 resolution of the complex factual and legal issues;

        (c)      D. Greg Blankinship, Todd S. Garber, and their firm of Finkelstein, Blankinship,

Frei-Pearson & Garber, LLP exhibited exemplary skill and prudence in pursuing the Actions on

behalf of the Class Representatives and the Class;

        (d)     The hourly rates charged by Class Counsel are reasonable;

        (e)     Had Class Counsel not achieved the Settlement, there would remain a significant

risk that the Class Representatives and the Class would recover less or nothing from the

Defendant; and

        (f)     The amount of the Class Counsel Fees awarded herein is consistent with awards

in similar cases.

The Class Counsel Fees awarded herein shall be paid by Bank of America consistent with the

terms of Section 8.5 of the Settlement Agreement.

        16.    The Court finds that an award to the Class Representatives for their time and

effort in representing the Class in the prosecution of the Actions is fair and reasonable, and thus

awards each of the Class Representatives a Service Award in the amount of $5,000.00, The

Service Award shall be paid by Bank of America consistent with the terms of Section 8.8 of the

Settlement Agreement.

        17.    Bank of America shall pay the Settlement Administrator, consistent with the

terms of the engagement agreement to be entered with the Settlement Admiulstrator.
 CaseCase
      5:18-cv-00235-MAD-ATB
          7:14-cv-00947-VB Document
                             Document
                                    119
                                      117-4
                                        FiledFiled
                                              07/20/16
                                                   02/03/21
                                                         PagePage
                                                              10 of11
                                                                    12of 13


       Case c
            3
            :
            7     l Document 894 Fifed 01/29/16 Page 107 of 109
              v04866VB




         18.    This Order and Judgment, the Settlement Agreement, any of its terms and

provisions, any of the negotiations or proceedings connected with it, and any of the documents or

statements referred to therein:

        (a)     shall not be offered or received against the Defendant or any other Released Party

as evidence of, or construed as, or deemed to be evidence of any presumption, concession, or

admission by the Defendant or Released Parties with respect to the truth of any fact alleged by

the Class Representatives or the validity of any clini that was or could have been asserted

against the Defendant or Released Parties in these Actions or in any litigation, or of any liability,

fault, misconduct or wrongdoing of any kind of the Defendant or Released Parties;

        (b)    shall not be offered or received against the Defendant or Released Parties as

evidence of a presumption, concession or admission of any liability, fault, misconduct or

wrongdoing by the Defendant or the Released Parties or against the Class Representatives or any

Settlement Class Members as evidence of any infirmity in the claims of the Class

Representatives or the other Settlement Class Members;

       (c)     shall not be offered or received against the Defendant or Released Parties, or

against the Class Representatives or any other Settlement Class Members, as evidence of a

presumption, concession or admission with respect to any liability, fault, misconduct or

wrongdoing of any kind, or in any way referred to for any other reason as against the Defendant

or Released Parties, in any other civil, criminal or administrative action or proceeding, other than

such proceedings as may be necessary to effectuate the provisions of the Settlement Agreement

and this Order and Judgment; provided, however, that the Defendant or any of the other Released

Parties may refer to this Order and Judgment and the Settlement Agreement to effectuate the

protection from liability granted them thereunder;
 CaseCase
      5:18-cv-00235-MAD-ATB
          7:14-cv-00947-VB Document
                             Document
                                    119
                                      117-4
                                        FiledFiled
                                              07/20/16
                                                   02/03/21
                                                         PagePage
                                                              11 of12
                                                                    12of 13


        Case 7:l3-cv.O4866VB Document 894 Filed 01/29/16 Page 108 of 109




         (d)     shall not be construed against the Defendant or Released Parties. or against the

 Class Representatives or any other Settlement Class Members as an admission, concession, or

 presumption that the consideration to be given hereunder represents the amount which could be

 or would have been recovered after trial; and

         (e)    shall not be construed against the Class Representatives or any other Settlement

 Class Members as an admission, concession, or presumption that any of their claims are without

merit or that damages recoverable under the Complaints or Amended Complaints in these

Actions would not have exceeded the aggregate of the Claim Payments to which Settlement

Class Members are entitled under the terms of this Agreement.

        19,     No Settlement Class Member shall have any claim against the Class

Representatives, Class Counsel, the Defendant, the Released Parties, the Defendant’s Counsel or

the Settlement Administrator based on, arising out of or related to the amount of the Claim

Payment to be paid to Authorized Claimants, the procedures for submission of Proof of Claims,

the review and determination of the validity of such Proof of Claims and the distribution of

Claim Payments to Authorized Claimants that are set forth, made or effected substantially in

accordance with the Sefflement Agreement and the Settlement embodied therein or further order

of the Court.

        20,     The Court reserves jurisdiction, without affecting in any way the finality of this

Order and Judgment, over (a> the implementation and enforcement of this Settlement; (b)

enforcing and administering this Order and Judgment; (c) enforcing and administering the

Settlement Agreement, including any releases executed in connection therewith; and (d) other

matters related or ancillary to the foregoing.
 CaseCase
      5:18-cv-00235-MAD-ATB
          7:14-cv-00947-VB Document
                             Document
                                    119
                                      117-4
                                        FiledFiled
                                              07/20/16
                                                   02/03/21
                                                         PagePage
                                                              12 of13
                                                                    12of 13


       Case 7
            :13-cv-04866-VB Document 89-1 Fifed 01129116 Page 109 of 109




        21.       in the event that the Settlement does not become Final in accordance with the

terms of the Settlement Agreement, or is terminated pursuant to the Settlement Agreement, then

this Order and Judgment shall be rendered null and void to the extent provided by and in

accordance with the Settlement Agreement, and shall be vacated to the extent provided by the

Settlement Agreement and, in such event: (a) all Orders entered and releases delivered in

connection herewith shall be null and void to the extent provided by and in accordance with the

Settlement Agreement; and (b) the fact of the Settlement shall not be admissible in any trial of

the Actions and the Settling Parties shall be deemed to have reverted to their respective status in

the Actions immediately prior to October 22, 2015.

       22.       Without further order of the Court, the parties may agree to reasonable extensions

of time to carry out any of the provisions of the Settlement Agreement.

       23.       There is no just reason for delay in the entry of this Order and Judgment and

                                      Court is expressly directed.

Dated: _7                2016



                                              HONORABLE VINCENT L. BRICCEUT
                                              UNITED STATES DISTRICT COURT JUDGE
                                              UNITED STATES DISTRICT COURT FOR TIlE
                                              SOUTHERN DISTRICT OF NEW YORK


                 -çlr- (&JL           ç                    +;        C-’    fI4c
             4



                                     (L(   CVr97).
                          o-1
